                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

GLOBAL FORCE                                      )
ENTERTAINMENT, INC. and                           )
JEFFREY JARRETT                                   )
                                                  )   CIVIL ACTION NO. 3:18-cv-00749
         Plaintiffs/Counter-Defendants,           )
                                                  )   CHIEF JUDGE CRENSHAW
    v.                                            )   MAGISTRATE BARBARA D. HOLMES
                                                  )
ANTHEM WRESTLING                                  )   JURY DEMAND
EXHIBITIONS, LLC,                                 )
                                                  )
         Defendant/Counter-Plaintiff.             )


                        PLAINTIFFS’ SECOND MOTION IN LIMINE


         Pursuant to 401-403 and 611(a) of the Federal Rules of Evidence, Plaintiffs Global Force

Entertainment, Inc. and Jeffrey Jarrett (“Plaintiffs”) respectfully move to exclude and preclude

certain subjective, non-neutral, and inaccurate terms used by Defendant to refer to or describe (1)

Global Force Entertainment, Inc.’s original master recordings of the original 16 episodes and (2)

the One Night Only shows titled GFW Amped Anthology, Parts 1 through 4 distributed by

Defendant. Plaintiffs also seeks clear and consistent terms to aid the jury and avoid confusion at

trial.

         The terms at issue are the following and any variations of the following:

         (1) references to Global Force Entertainment, Inc.’s original master recordings of the

original 16 episodes as “raw,” “raw footage,” “unedited,” or “unfinished”;

         (2) references to the One Night Only shows titled GFW Amped Anthology, Parts 1 through

4 as “broadcast ready” or “fully edited.”




                                     1
   Case 3:18-cv-00749 Document 147 Filed 06/05/20 Page 1 of 3 PageID #: 2090
The comparative terms are not relevant, are more prejudicial than probative, and are not truthfully

provable due to Defendant’s admitted deletion of the only copy of Global Force Entertainment,

Inc.’s original master recordings of the original 16 episodes.

       Plaintiffs have filed simultaneously herewith their memorandum in support of this motion.

Counsel for Plaintiffs has conferred counsel for Defendant on June 4, 2020. Defendant opposes

this motion.

       Wherefore, Plaintiffs respectfully request the Court Order:

       (1) All references to Global Force Entertainment’s master recordings as “raw,” “raw

footage,” “unedited,” or “unfinished” is excluded and precluded;

       (2) All references to the One Night Only shows titled GFW Amped Anthology, Parts 1

through 4 as “broadcast ready” or “fully edited” are excluded and precluded;

       (3) All references to Global Force Entertainment, Inc.’s original master recordings of the

original 16 episodes be referred to by that description and/or by the phrases “Original Master

Recordings” or “Global’s Masters;” and

       (4) All references to Defendant’s One Night Only shows titled GFW Amped Anthology,

Parts 1 through 4 be referred to by that description and/or by the phrase “Amped Anthology.”

Dated: June 5, 2020                           Respectfully submitted,

                                              /s/ Samuel F. Miller
                                              Samuel F. Miller, TN Bar No. 22936
                                              Sara R. Ellis, TN Bar No. 30760
                                              Hayley H. Baker, TN Bar No. 037439
                                              MILLER LEGAL PARTNERS PLLC
                                              Fifth Third Center–Suite 2000
                                              424 Church Street
                                              Nashville, Tennessee 37129
                                              Tel/Fax: (615) 988-9590
                                              Email: smiller@millerlegalpartners.com
                                                     sellis@millerlegalpartners.com
                                                     hbaker@millerlegalpartners.com



                                     2
   Case 3:18-cv-00749 Document 147 Filed 06/05/20 Page 2 of 3 PageID #: 2091
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of June 2020, the foregoing document was filed and
served via ECF:

        Paige W. Mills
        Ashleigh D. Karnell
        Bass, Berry & Sims PLC
        150 Third Avenue South, Suite 2800
        Nashville, TN 37201
        (615) 742-6200

                                                  /s/ Samuel F. Miller
                                                  Samuel F. Miller




                                    3
  Case 3:18-cv-00749 Document 147 Filed 06/05/20 Page 3 of 3 PageID #: 2092
